DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/031936 on April 14, 2021, in which Claims 1, 2, 4-12, 14-20, 23 and 24 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-12, 14-20, 23 and 24 are pending, of which Claims 1, 2, 4-12, 14-20, 23 and 24 are allowed.

Allowable Subject Matter
Claims 1, 2, 4-12, 14-20, 23 and 24 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims renumbered as Claims 1-20.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

the operations: receiving information concerning a threat to stored data, wherein a portion of the information is generated by, and received from, one or more sensors that monitor and report on one or more physical aspects of a physical volume within which elements of a data protection system are located, and one of the sensors that monitors and reports on a physical aspect of the physical volume does not monitor or report on performance of a physical component; correlating the information with a preemptive action which, when taken, prevents harm to the stored data by the threat; and implementing the preemptive action before the threat causes harm to the stored data, and implementation of the preemptive action is based on a cost to implement failback operations necessitated by implementation of the preemptive action and the implementation is also based on a confidence level that the threat is real and will cause harm to the stored data 

11.    (Currently Amended) A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising: receiving information concerning a threat to stored data, wherein a portion of the information is generated by, and received from, one or more sensors that monitor and report on one or more physical aspects of a physical volume within which elements of a data protection system are located, and one of the sensors that monitors and reports on a physical aspect of the physical volume does not monitor or report on performance of a physical component; correlating the information with a and implementing the preemptive action before the threat causes harm to the stored data, and implementation of the preemptive action is based on a cost to implement failback operations necessitated by implementation of the preemptive action and the implementation is also based on a confidence level that the threat is real and will cause harm to the stored data 

24.    (Currently Amended) A system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising: receiving information concerning a threat to stored data, wherein a portion of the information is generated by, and received from, one or more sensors that monitor and report on one or more physical aspects of a physical volume within which elements of a data protection system are located, and one of the sensors that monitors and reports on a physical aspect of the physical volume does not monitor or report on performance of a physical component; correlating the information with a preemptive action which, when taken, prevents harm to the stored data by the threat; and implementing the preemptive action before the threat causes harm to the stored data, and implementation of the preemptive action is based on a cost to implement failback operations necessitated by implementation of the preemptive action and the implementation is also based on a confidence level that the threat is real and will cause harm to the stored data 

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “correlating the information with a preemptive action which, when taken, prevents harm to the stored data by the threat, and implementing the preemptive action before the threat causes harm to the stored data, and implementation of the preemptive action is based on a cost to implement failback operations necessitated by implementation of the preemptive action and the implementation is also based on a confidence level that the threat is real and will cause harm to the data”, in Claims 1, 11 and 24; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1, 2, 4-12, 14-20, 23 and 24 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Indunji	 et al. (U.S. Patent Application Publication No. 2011/0302460 A1), hereinafter “Indunji”.  Indunji is cited on PTO-892 filed 4/22/2021.


	Although conceptually similar to the claimed invention of the instant application, Indunji does not teach that the preemptive action is based on cost to implement a failback.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kono et al. (U.S. Patent Application No. 2011/0202735) teaches companies back up data as a means of precaution against failures of 
Kitamura et al. (US Patent Application No. 2006/0179343) teaches when the primary site recovers from a failure, the tasks that run in the secondary site are reverted to the primary site.  This is called "failback." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114